DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 4/27/22 and IDS filed on 11/25/20 and 3/26/21. Claims 1-20 are pending in the application.
Election/Restrictions
Applicant’s election of group I in the reply filed on 4/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/22.
	Applicants are notified that election of species under e) is withdrawn.
Applicant's election with traverse of “chitosan” under “ polysaccharides” in the reply filed on 4/217/22 is acknowledged.  The traversal is on the ground(s) that a search of the core structure for the claimed polysaccharide would necessarily encompass all elected species in a single search.  This is not found persuasive because “ polysaccharides” includes many polymers and it is indeed a search burden to examine all the polysaccharides and art anticipating or rendering obvious elected species “ chitosan” would not anticipate or render obvious derivatives of chitosan or chitin or derivatives of chitin.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-9 are examined in the application and the generic claim is examined to the extent that it reads on “chitosan” under “ polysaccharides with amine groups”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3- 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent 6,264,929 (‘929) and US 2011/0067722 (‘722).
Patent ‘929 teaches hair treatment compositions ( drawn to method of treating hair of claim 1) and exemplifies chitosan (claims 1 and 3-8)  under composition 1 and the amount is 0.8% and this is within 0.1 to about 10% of claim 3. Example 1 also has water (claim 1). Example 1 also has fixing polymers to style the hair. See col.1, ll. 15-16, col.4,ll. 53-62. Patent at paragraph bridging col.s 3-4 teaches that the basic groups of the polymer are partially  neutralized with fluorinated acids and the basic groups can also be neutralized with organic or inorganic acids conventionally used in hair cosmetics.
The difference between patent ‘929 and instant application is patent does not teach adding ascorbic acid and one or more peroxo compounds and water to obtain a second composition and applying the second composition to hair. 
US ‘722 teaches thickened hair colorant and bleaching compositions (claimed method of treating hair) and teaches at [0027] oxidizing agent and the preferred oxidizing agent is hydrogen peroxide (claimed peroxide which is hydrogen peroxide of claims 1and 3) and at [0028] teaches the amount which is about 0.1 to about 10% and  there is overlap with the claimed amount, which is about 0.01to about 5%  of claim 3. US ‘722 at [ 0039] teaches adding polysaccharide and this includes claimed chitosan and examples 3-6 exemplifies hydrogen peroxide and also ascorbic acid which 0.2% and this is within claimed amount which is about 0.01 to about 5 % of claim 3 of instant application and water exemplified in  example 4  of US ‘722 is 73.46%  and this is within about 60 to about 99% water of claim 3 instant application. Note that component e) of claim 3 is “optionally” and in applying the art this component is absent.
US ‘722 at [0106] teaches adding heating devices to assist in the penetration of the hair product onto hair.
	Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of patent ‘929 in example 1 having chitosan and fixing polymer and add any examples 3-6 having hydrogen peroxide and ascorbic acid and apply the modified compositions to hair with the reasonable expectation of success that the modified compositions not only deliver lightening and color which are easy to manufacture and improve the adhesion of the composition to hair roots but also provide styling to hair which is beneficial to the consumer. This is a prima facie caser of obviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent 6,264,929 (‘929) and US 2011/0067722 (‘722) as applied to claim1 and 3-8 above, and further in view of  US 2005/0036970 (‘970).
 References above do not teach   heating the hair which has second composition drawn to claim  2 and the pH of the second compostion which has all the ingredients is about 2 to about 6.
US ‘970 teaches reducing compositions for bleaching the hair and the reducing compostion has polycarboxylic acids as complexing agents (abstract) and at [0042] teaches reducing agents for bleaching agents and this includes ascorbic acid and at [0044] teaches the amount which is from 0.1 to 30% and at [0149] teaches the pH of the reducing composition which is between 1.5 to 12 and the claimed pH about 2 to about 6 is within the pH of US ‘970 and see example 1 for formulations A and B were applied and then treated with hydrogen peroxide solution and then washed with water and then dried with a hair dryer (hair dryer reads on claim 2 where heat is applied at a temperature above 25 º C).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the composition of patent ‘929 in example 1 having chitosan and fixing polymer and add any examples 3-6 having hydrogen peroxide and ascorbic acid and apply the modified compositions to hair  and then rinse the hair and  apply dry the hair with a hair dryer with the reasonable expectation of success that the modified compositions  provide strong bleaching effect but also provide styling to hair which is beneficial to the consumer. This is a prima facie caser of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619